     Case 2:18-cv-02949-WBS-EFB Document 28 Filed 04/06/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   MICHAEL MITCHELL,                                  No. 2:18-cv-2949-WBS-EFB P
12                      Plaintiff,
13          v.                                          ORDER
14   PIFFER,
15                      Defendant.
16

17                  Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action

18   seeking relief under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate

19   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20                  On February 11, 2021, the magistrate judge filed findings and recommendations

21   herein which were served on all parties and which contained notice to all parties that any

22   objections to the findings and recommendations were to be filed within fourteen days. Defendant

23   has filed objections to the findings and recommendations and plaintiff has filed a response

24   thereto.

25                  In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304,

26   this court has conducted a de novo review of this case. Having carefully reviewed the entire file,

27   the court finds the findings and recommendations to be supported by the record and by proper

28   analysis, with the exception of the finding and recommendation that plaintiff’s motion for remand
                                                       1
     Case 2:18-cv-02949-WBS-EFB Document 28 Filed 04/06/21 Page 2 of 3


 1   should be construed as a Rule 60(b) motion for relief from judgment and granted for the purpose

 2   of remanding the state law claims, for reasons that will be discussed below.

 3                  Defendant objects to the findings and recommendations because they do not

 4   address whether plaintiff’s motion for remand was timely. (Docket No. 26.) The findings and

 5   recommendations, however, liberally construed plaintiff’s motion to remand as a timely motion

 6   for relief from judgment. After finding that such relief should be granted, the magistrate judge

 7   recommended that the remaining state law claims be remanded to state court. See Carnegie-

 8   Mellon University v. Cohill, 484 U.S. 343, 345 (1988) (federal district court has discretion under

 9   the doctrine of pendent jurisdiction to remand a properly removed case to state court when all

10   federal-law claims in the action have been eliminated and only pendent state-law claims remain).

11   Nevertheless, this court need not resolve whether the motion to remand was timely or properly

12   construed as a timely motion for relief from judgment, as the court may sua sponte remand a case

13   to state court after all federal claims are dismissed. Moreover, the court may also sua sponte

14   correct a judgment based on oversights or omissions under Rule 60(a). Here, both the magistrate

15   judge and the undersigned failed to recognize plaintiff’s pending state law claim in the November

16   20, 2019 Findings and Recommendations (Docket No. 15) and the January 16, 2020 Order

17   (Docket No. 18) adopting those findings and recommendations and dismissing plaintiff’s

18   amended complaint. Under these circumstances, the court will vacate the January 16, 2020

19   Judgment (Docket No. 19) to make clear that only the amended complaint’s federal claim is

20   dismissed and to allow the court to remand plaintiff’s state claims to state court.
21                  Accordingly, IT IS HEREBY ORDERED that:

22          1. The findings and recommendations filed February 11, 2021 (Docket No. 25), are

23   adopted in part;

24          2. The Clerk of the Court is directed to VACATE the January 16, 2020 order (Docket No.

25   18) and judgment (Docket No. 19) and REOPEN the case for disposition as follows;

26          3. Plaintiff’s federal due process claim is DISMISSED without leave to amend for the
27   reasons stated in the November 20, 2019 findings and recommendations (Docket No. 15) and the

28   court DECLINES to exercise supplemental jurisdiction over the remaining state law claims; and
                                                       2
     Case 2:18-cv-02949-WBS-EFB Document 28 Filed 04/06/21 Page 3 of 3


 1          4. The action is REMANDED to the Amador County Superior Court, in the civil action

 2   titled Michael Mitchell, Plaintiff, v. T. Piffer, Defendant, Case No. 18-CV-10670.

 3   Dated: April 5, 2021

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     3
